





Exhibit 10.1


CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF
PUBLICLY DISCLOSED. OMMISSIONS ARE DESIGNATED AS [**].


AMENDMENT TO EMPLOYMENT AGREEMENT


THIS AMENDMENT AGREEMENT is entered into as of November 14, 2019 (the “Amendment
Agreement”) by and between Orbotech Ltd., registration # 520035213, of 7
Sanhedrin Boulevard, North Industrial Zone, Yavne 8110101 Israel (“Orbotech” or
the “Company”) and Amichai Steimberg, Israeli ID No. __________ of __________,
Israel (“Employee”)
WHEREAS:     The Company and Employee entered into an Employment Agreement dated
February 20, 2019 (the “Employment Agreement”);
WHEREAS: The Company became a wholly owned subsidiary of KLA Corporation (“KLA”)
as of February 20, 2019 (the “Closing Date”) by virtue of an Agreement and Plan
of Merger dated March 18, 2018 (the “Merger Agreement”);
WHEREAS:     Subsequent to the Closing Date, KLA and Orbotech mutually agreed
that KLA shall assume direct responsibility for the financial performance of
SPTS Technologies Group Limited and all subsidiaries thereof effective as of the
first day of the third quarter of calendar year 2019;
WHEREAS:     The parties to the Employment Agreement desire to amend the
Employment Agreement on the terms and conditions hereinafter set forth;
NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, the parties agree as follows:
1.
The first sentence of Section 1.10 of the Employment Agreement shall be
superseded by and replaced in the entirety with the following:

During the term of this Agreement, Employee shall not be engaged prior to the
Transition Date in any other employment nor directly or indirectly engage in any
other business activities in any capacity for any other person, firm or company
whether or not for consideration, without the express prior written consent of
KLA; provided, however, that Employee may continue to (i) serve as a passive
investor in the equity of any business, provided that Employee is not otherwise
involved in running such business and (ii) act in any advisory capacity with
respect to any business for which Employee currently serves in such role as of
the Closing Date, or serve in any similar role with respect to any similar
business, provided that no such business is a Competitor (as defined below).
Notwithstanding the foregoing, during the period during which Employee holds the
Position, he may serve as a director on the board of directors of up to two
public or private companies, provided the applicable company is not a
Competitor. Following the Transition Date, Employee may serve as a director on
any number of public or private companies, provided the applicable company is
not a Competitor, without the need to obtain the Company’s or KLA’s consent. In
addition, beginning on and following the





--------------------------------------------------------------------------------





Transition Date, Employee shall be permitted to engage in employment with
another person, firm or company (including for consideration), provided that
such person, firm or company is not a Competitor and such employment does not
interfere with Employee’s ability to fulfill his responsibilities hereunder.
2.
Section 2.1 of the Employment Agreement shall be amended to provide that
beginning on April 1, 2019, the Salary shall be NIS 174,960 (one hundred and
seventy-four thousand nine hundred and sixty New Israeli Shekels) and shall
continue at that amount until the Transition Date. Not later than the pay period
immediately following the date of this Amendment Agreement, the Company shall
pay the Employee an amount necessary to retroactively give effect to the
increase in Salary as if it had been in effect since April 1, 2019.



3.
Section 3.10.1 of the Employment Agreement shall be superseded by and replaced
in the entirety with the following:

Subject to Section 3.10.2, in calendar years 2019 and 2020, Employee’s target
bonus opportunity shall be equal to 100% of his annual Salary, calculated on the
basis of a full year, in each instance as in effect prior to the Transition Date
(the “Annual Bonus”). The amount of the Annual Bonus, if any, will depend on the
achievement of the objectives set forth in Exhibit A1 (the “Annual Bonus
Objectives”). The Annual Bonus Objectives for calendar year 2020 will be based
in part on achievement of financial objectives for the Company established at a
date following the date hereof and approved by the Compensation Committee of the
Board of Directors of KLA (the “Compensation Committee”) within 45 days
following the end of calendar year 2019, which Annual Bonus Objectives will be
incorporated into Exhibit A1 as of the date of such approval. KLA shall
determine the achievement of the Annual Bonus Objectives, the entitlement to the
Annual Bonus as well as the amount of the Annual Bonus in its sole and absolute
discretion. The Annual Bonus shall be paid (if any) as soon as practicable after
the Company determines that the Annual Bonus has been earned, subject to
deduction of any and all taxes and charges applicable to Employee, but not later
than March 31, 2020 with respect to the 2019 Annual Bonus and not later than
March 31, 2021 with respect to the 2020 Annual Bonus. The 2019 Annual Bonus and
the 2020 Annual Bonus will be paid to the Employee even if at the time of
payment he is no longer an employee of the Company, provided he remains an
employee through December 31, 2019 with respect to the 2019 Annual Bonus and
provided he remains an employee through December 31, 2020, with respect to the
2020 Annual Bonus.
4.
Exhibit A to the Employment Agreement shall be superseded by and replaced in the
entirety with Exhibit A1 hereto.



5.
Section 3.12.3 of the Employment Agreement shall be superseded by and replaced
in the entirety with the following:

The Vesting Percentage with respect to the 2019 Performance Units and the 2020
Performance Units shall be determined based on the Company’s achievement of the
objectives (each an “Objective”) in calendar years 2019 and 2020, respectively,
as set forth in Exhibit B1.
6.
Exhibit B to the Employment Agreement shall be superseded by and replaced in the
entirety with Exhibit B1 hereto.








--------------------------------------------------------------------------------





7.
Capitalized terms used but not defined in this Amendment Agreement shall have
the meaning given to such term in the Employment Agreement.



8.
Except as specifically amended or replaced in this Amendment Agreement, the
terms of the Employment Agreement shall remain in full force and effect as set
forth therein.





IN WITNESS WHEREOF:
Company:
Employee:
Orbotech Ltd.


Signature: /s/ Bren D Higgins_______
                  By: Bren D. Higgins
                  Title: Director


Date: December 3, 2019
Amichai Steimberg


Signature: /s/ Amichai Steimberg______
                  ID#:
Date: November 14, 2019








--------------------------------------------------------------------------------





EXHIBIT a1
ANNUAL BONUS OBJECTIVES
Revised Orbotech CY19 Annual Bonus Payout Table
(includes SPTS for Q1 and Q2 only)
Balanced Scorecard Performance (“BSc”)
BSc Score
CY19 Non-GAAP Operating Margin ($M) Performance
<$[**]
$[**]
$[**] 
$[**]
$[**]
$[**]
$[**]
Far Exceeds Expectations
5
0%
[**]%
[**]%
[**]%
[**]% 
[**]%
[**]%
Exceeds Expectations
4
0%
[**]%
[**]%
[**]%
[**]% 
[**]%
[**]%
Primarily Meets Expectations
3
0%
[**]%
[**]% 
[**]%
[**]% 
[**]%
[**]%
Below Expectations
2
0%
[**]%
[**]%
[**]%
[**]% 
[**]%
[**]%
Far Below Expectations
1
0%
[**]%
[**]%
[**]%
[**]% 
[**]%
[**]%
 
 
 
 
 
 
 
 
 
 
% of Plan
 
[**]%
[**]%
[**]%
[**]%
[**]%
[**]%



These numbers reflect the period from February 21, 2019 through December 31,
2019 (“CY19”) Target BSc and Non-GAAP Operating Margin Performance.
The payout multiple is capped at these amounts for each level of BSc
performance.
CY19 BSc Performance Expectations
For purposes of the Annual Bonus Objectives for the CEO and President/COO of
Orbotech Ltd. (as those positions are occupied on the Closing Date), the
Performance Expectations shall be defined as follows:
1-
Far Below Expectations

A
Failure to have a Plan in place within six (6) months post-Closing with specific
actions identified (to be taken both by KLA and Orbotech) which would achieve at
least a [**] run rate cost savings within the two (2) years post-Closing; or

B
Achieving less than 100% retention of the "Top 5" senior executives other than
the CEO and the President/COO (specifically, [**]) through CY19; or

C
Achieving less than 85% retention of the "Next 20" senior executives other than
the CEO and the President/COO (specifically, [**]) through CY19.

2-
Below Expectations

A
Failure to have a Plan in place within four (4) months post-Closing with
specific actions identified (to be taken both by KLA and Orbotech) which would
achieve at least a [**] run rate cost savings within the two (2) years
post-Closing; or

B
Achieving less than 100% retention of the "Top 5" senior executives other than
the CEO and the President/COO (specifically, [**]) through CY19; or

C
Achieving less than 90% retention of the "Next 20" senior executives other than
the CEO and the President/COO (specifically, [**]) through CY19.

3-
Primarily Meets Expectations

A
Having a Plan in place within four (4) months post-Closing with specific actions
identified (to be taken both by KLA and Orbotech) to achieve a [**] run rate
cost savings within the two (2) years post-Closing; and






--------------------------------------------------------------------------------





B
Achieving 100% retention of the "Top 5" senior executives other than the CEO and
the President/COO (specifically, [**]) through CY19; and

C
Achieving 90% or greater retention of the "Next 20" senior executives other than
the CEO and President/COO (specifically, [**]) through CY19.

4-
Exceeds Expectations

A
Having a Plan in place within four (4) months post-Closing with specific actions
identified (to be taken both by KLA and Orbotech) to achieve a [**] or greater
run rate cost savings within two and one-half (2.5) years post-Closing, or a
Plan with specific actions identified to achieve at least a [**] run rate cost
savings within two (2) years post-Closing while also identifying specific
actions to achieve at least [**] of such a run rate savings in CY20; and

If applicable, successful execution/implementation against Orbotech specific
actions in support of the [**] run rate savings identified above by the end of
CY19; and
B
Achieving 100% retention of the "Top 5" senior executives other than the CEO and
President/COO (specifically[**]) through CY19; and

C
Achieving 95% retention or greater of the "Next 20" senior executives other than
the CEO and President/COO (specifically, [**]) through CY19.

5-
Far Exceeds Expectations

A
Having a Plan in place within six (6) months post-Closing with specific actions
identified (to be taken both by KLA and Orbotech) to achieve an [**] or greater
run rate cost savings within two and one-half (2.5) years post-Closing, or a
Plan with specific actions identified to achieve at least a [**] run rate cost
savings within two and one-half (2.5) years post-Closing while also identifying
specific actions to achieve at least [**] of such run rate savings in CY20; and

If applicable, successful execution/implementation against Orbotech specific
actions in support of the [**] or greater run rate savings identified above by
the end of CY19; and
B
Achieving 100% retention of "Top 5" senior executives other than the CEO and
President/COO (specifically, [**]) through CY19; and

C
Achieving 100% retention of "Next 20" senior executives other than the CEO and
President/COO (specifically, [**]) through CY19.



1)
Within each BSc level, 70% weight is to be given to criteria "A", 20% weight to
criteria "B", and 10% weight to criteria "C” as set forth in the descriptions
directly above.

2)
KLA agrees to cooperate in the synergy process and make it a priority.

3)
Accounting and business model changes will be limited to those necessary to
achieve synergy objectives and/or to align with KLA's existing control
environment; to the extent such accounting and/or business model changes might
impact the achievement of OM$ and resultant Annual Bonus payout, payout levels
will be adjusted accordingly and correspondingly.

4)
Orbotech organizational changes will be kept to a minimum through CY20 and be
limited to those necessary and aligned upon to achieve synergy objectives,
and/or those necessary to align with KLA's existing control environment.

5)
For purposes of defining retention, loss of an executive resulting from a death
or due to a termination of an executive by Orbotech will not counted as a
failure to retain.






--------------------------------------------------------------------------------





EXHIBIT B1
PRSU OBJECTIVES


Revised ORBK CY19 PRSU Payout Table
(includes SPTS for Q1 and Q2 only)
Balanced Scorecard Performance (“BSc”)
BSc Score
CY19 Non-GAAP Operating Margin ($M) Performance
<$[**]
$[**]
$[**] 
$[**]
$[**]
$[**]
$[**]
Far Exceeds Expectations
5
0%
[**]%
[**]%
[**]%
[**]% 
[**]%
[**]%
Exceeds Expectations
4
0%
[**]%
[**]%
[**]%
[**]% 
[**]%
[**]%
Primarily Meets Expectations
3
0%
[**]%
[**]% 
[**]%
[**]% 
[**]%
[**]%
Below Expectations
2
0%
[**]%
[**]%
[**]%
[**]% 
[**]%
[**]%
Far Below Expectations
1
0%
[**]%
[**]%
[**]%
[**]% 
[**]%
[**]%
 
 
 
 
 
 
 
 
 
 
% of Plan
 
[**]%
[**]%
[**]%
[**]%
[**]%
[**]%



The numbers in the Revised ORBK CY19 PRSU Payout Table above reflect the period
from February 21, 2019 through December 31, 2019 (“CY19”) Target BSc and
Non-GAAP Operating Margin Performance.
The payout multiple is capped at these amounts for each level of BSc
performance.
CY19 BSc Performance Expectations
For purposes of PRSUs for the CEO and President/COO of Orbotech Ltd. (as those
positions are occupied on the Closing Date), the Performance Expectations shall
be defined as follows:
1-
Far Below Expectations

A
Failure to have a Plan in place within six (6) months post-Closing with specific
actions identified (to be taken both by KLA and Orbotech) which would achieve at
least a [**] run rate cost savings within the two (2) years post-Closing; or

B
Achieving less than 100% retention of the "Top 5" senior executives other than
the CEO and the President/COO (specifically, [**]) through CY19; or

C
Achieving less than 85% retention of the "Next 20" senior executives other than
the CEO and the President/COO (specifically, [**]) through CY19.

2-
Below Expectations

A
Failure to have a Plan in place within four (4) months post-Closing with
specific actions identified (to be taken both by KLA and Orbotech) which would
achieve at least a [**] run rate cost savings within the two (2) years
post-Closing; or

B
Achieving less than 100% retention of the "Top 5" senior executives other than
the CEO and the President/COO (specifically, [**]) through CY19; or

C
Achieving less than 90% retention of the "Next 20" senior executives other than
the CEO and the President/COO (specifically, [**]) through CY19.

3-
Primarily Meets Expectations






--------------------------------------------------------------------------------





A
Having a Plan in place within four (4) months post-Closing with specific actions
identified (to be taken both by KLA and Orbotech) to achieve a [**] run rate
cost savings within the two (2) years post-Closing; and

B
Achieving 100% retention of the "Top 5" senior executives other than the CEO and
the President/COO (specifically, [**]) through CY19; and

C
Achieving 90% or greater retention of the "Next 20" senior executives other than
the CEO and President/COO (specifically, [**]) through CY19.

4-
Exceeds Expectations

A
Having a Plan in place within four (4) months post-Closing with specific actions
identified (to be taken both by KLA and Orbotech) to achieve a [**] or greater
run rate cost savings within two and one-half (2.5) years post-Closing, or a
Plan with specific actions identified to achieve at least a [**] run rate cost
savings within two (2) years post-Closing while also identifying specific
actions to achieve at least [**] of such a run rate savings in CY20; and

If applicable, successful execution/implementation against Orbotech specific
actions in support of the [**] run rate savings identified above by the end of
CY19; and
B
Achieving 100% retention of the "Top 5" senior executives other than the CEO and
President/COO (specifically, [**]) through CY19; and

C
Achieving 95% retention or greater of the "Next 20" senior executives other than
the CEO and President/COO (specifically, [**]) through CY19.

5-
Far Exceeds Expectations

A
Having a Plan in place within six (6) months post-Closing with specific actions
identified (to be taken both by KLA and Orbotech) to achieve an [**] or greater
run rate cost savings within two and one-half (2.5) years post-Closing, or a
Plan with specific actions identified to achieve at least a [**] run rate cost
savings within two and one-half (2.5) years post-Closing while also identifying
specific actions to achieve at least [**] of such run rate savings in CY20; and

If applicable, successful execution/implementation against Orbotech specific
actions in support of the [**] or greater run rate savings identified above by
the end of CY19; and
B
Achieving 100% retention of "Top 5" senior executives other than the CEO and
President/COO (specifically, [**]) through CY19; and

C
Achieving 100% retention of "Next 20" senior executives other than the CEO and
President/COO (specifically, [**]) through CY19.



1)
Within each BSc level, 70% weight is to be given to criteria "A", 20% weight to
criteria "B", and 10% weight to criteria "C” as set forth in the descriptions
directly above.

2)
KLA agrees to cooperate in the synergy process and make it a priority.

3)
Accounting and business model changes will be limited to those necessary to
achieve synergy objectives and/or to align with KLA's existing control
environment; to the extent such accounting and/or business model changes might
impact the achievement of OM$ and resultant PRSU payout, payout levels will be
adjusted accordingly and correspondingly.






--------------------------------------------------------------------------------





4)
Orbotech organizational changes will be kept to a minimum through CY20 and be
limited to those necessary and aligned upon to achieve synergy objectives,
and/or those necessary to align with KLA's existing control environment.

5)
For purposes of defining retention, loss of an executive resulting from a death
or due to a termination of an executive by Orbotech will not counted as a
failure to retain.



Revised ORBK CY20 PRSU Payout Table
(includes SPTS for Q1 and Q2 only)
Balanced Scorecard Performance (“BSc”)
BSc Score
CY20 Non-GAAP Operating Margin ($M) Performance
<$[**]
$[**]
$[**] 
$[**]
$[**]
$[**]
$[**]
Far Exceeds Expectations
5
0%
[**]%
[**]%
[**]%
[**]% 
[**]%
[**]%
Exceeds Expectations
4
0%
[**]%
[**]%
[**]%
[**]% 
[**]%
[**]%
Primarily Meets Expectations
3
0%
[**]%
[**]% 
[**]%
[**]% 
[**]%
[**]%
Below Expectations
2
0%
[**]%
[**]%
[**]%
[**]% 
[**]%
[**]%
Far Below Expectations
1
0%
[**]%
[**]%
[**]%
[**]% 
[**]%
[**]%
 
 
 
 
 
 
 
 
 
 
% of Plan
 
[**]%
[**]%
[**]%
[**]%
[**]%
[**]%



The numbers in the Revised ORBK CY20 PRSU Payout Table above reflect calendar
year 2020 (“CY20”) Target BSc and Non-GAAP Operating Margin Performance.
The payout multiple is capped at these amounts for each level of BSc
performance.
CY20 BSc Performance Expectations
For purposes of PRSUs for the CEO and President/COO of Orbotech Ltd. (as those
positions are occupied on the Closing Date), the Performance Expectations shall
be defined as follows:
1-
Far Below Expectations

A
Support of and successful execution against Orbotech specific actions which
achieve less than 80% of the run rate cost savings attributable to Orbotech that
were identified in CY19, including realization of any CY19 savings if
applicable; or

B
Achieving less than 80% retention of the "Top 5" senior executives other than
the CEO and the President/COO (specifically, [**]) through CY20; or

C
Achieving less than 80% retention of the "Next 14" senior executives other than
the CEO and the President/COO (specifically, [**]) through CY20.

2-
Below Expectations

A
Support of and successful execution against Orbotech specific actions which
achieve at least 85% but less than 100% of the run rate cost savings
attributable to Orbotech that were identified in CY19, including realization of
any CY19 savings if applicable; or

B
Achieving less than 80% retention of the "Top 5" senior executives other than
the CEO and the President/COO (specifically, [**]) through CY20; or

C
Achieving less than 85% retention of the "Next 14" senior executives other than
the CEO and the President/COO (specifically, [**]) through CY20.

3-
Primarily Meets Expectations






--------------------------------------------------------------------------------





A
Support of and successful execution against Orbotech specific actions which
achieve 100% of the run rate cost savings attributable to Orbotech that were
identified in CY19, including realization of any CY19 savings if applicable; and

B
Achieving 80% retention of the "Top 5" senior executives other than the CEO and
the President/COO (specifically, [**]) through CY20; and

C
Achieving 90% or greater retention of the "Next 14" senior executives other than
the CEO and President/COO (specifically, [**]) through CY20.

4-
Exceeds Expectations

A
Support of and successful execution/implementation against Orbotech specific
actions which achieve 100% of the run rate cost savings attributable to Orbotech
that were identified in CY19, including realization of any CY19 savings if
applicable, and identification of an additional [**] or greater of run rate cost
savings (from the baseline identified in CY19) which can be implemented within
two and a half (2½) years post-Closing; and

B
Achieving 100% retention of the "Top 5" senior executives other than the CEO and
President/COO (specifically, [**]) through CY20; and

C
Achieving 90% retention or greater of the "Next 14" senior executives other than
the CEO and President/COO (specifically, [**]) through CY20.

5-
Far Exceeds Expectations

A
Support of and successful execution/implementation against Orbotech specific
actions which achieve 100% of the run rate cost savings attributable to Orbotech
that were identified in CY19, including realization of any CY19 savings if
applicable, and identification of an additional [**] or greater of run rate cost
savings (from the baseline identified in CY19) which can be implemented within
two and a half (2½) years post-Closing; and

B
Achieving 100% retention of "Top 5" senior executives other than the CEO and
President/COO (specifically, [**]) through CY20; and

C
Achieving 90% retention of "Next 14" senior executives other than the CEO and
President/COO (specifically, [**]) through CY20.

1)
Within each BSc level, 70% weight is to be given to criteria "A", 20% weight to
criteria "B", and 10% weight to criteria "C” as set forth in the descriptions
directly above.

2)
KLA agrees to cooperate in the synergy process and make it a priority.

3)
Accounting and business model changes will be limited to those necessary to
achieve synergy objectives and/or to align with KLA's existing control
environment; to the extent such accounting and/or business changes might impact
the achievement of OM$ and resultant PRSU payout, payout levels will be adjusted
accordingly and correspondingly.

4)
Orbotech organizational changes will be kept to a minimum through CY20 and be
limited to those necessary and aligned upon to achieve synergy objectives,
and/or those necessary to align with KLA's existing control environment.

5)
For purposes of defining retention, loss of an executive resulting from a death
or due to a termination of an executive by Orbotech will not counted as a
failure to retain.








